Exhibit 10.05


RESTRICTED UNIT AGREEMENT

This Restricted Unit Agreement (the “Agreement”) dated October 21, 2004 is by
and between Valero Energy Corporation, a Delaware corporation (“Valero”), and
William E. Greehey, Chief Executive Officer of Valero (“Greehey”).

1.

Grant of Restricted Units. Valero hereby grants to Greehey 138,350 “Restricted
Units” representing the right to receive certain cash payments from Valero on
the Vesting Dates set forth below. The amount of cash payable to Greehey on each
Vesting Date will be equal to the product of: (a) the number of Restricted Units
vesting on that date, multiplied by (b) the fair market value on that date of
one share of Valero common stock, $.01 par value (“Common Stock”). For purposes
of this Agreement, “fair market value” means the average of the “high” and “low”
reported sales price per share of Common Stock as reported on the New York Stock
Exchange as of the relevant measuring date, or if there are no sales on the NYSE
on that measuring date, then as of the next following day on which there were
sales.


2.

Dividend Rights. In addition to the right to receive cash on each Vesting Date
as described in Section 1 above, Greehey will be entitled to receive periodic
cash payments in relation to dividends that are paid on Valero’s common stock
(the “Dividend Rights”). For purposes of the settlement of Greehey’s Dividend
Rights under this Agreement, Greehey will be deemed to be a holder of one share
of Valero Common Stock for each unvested Restricted Unit held by Greehey. As and
when dividends are declared on Valero’s Common Stock, in settlement of the
Dividend Rights granted hereunder Greehey will be entitled to receive a cash
payment equal to the product of: (a) the declared dividend per share on Valero’s
Common Stock, multiplied by (b) the number of unvested Restricted Units held by
Greehey on the dividend record date.


3.

Vesting. The Restricted Units will vest in the following increments on the
following dates: 46,117 on October 21, 2005; 46,117 on October 21, 2006; and
46,116 on October 21, 2007 (each a “Vesting Date”).


4.

Termination of Employment. If Greehey’s employment with Valero is terminated by
Greehey (whether through retirement, death, disability or otherwise), or is
terminated by Valero without “cause” (as defined per the Employment Agreement
then in effect between Valero and Greehey, or if none, then the Employment
Agreement presently in effect on the date hereof, as amended) (hereafter, as
applicable, the “Employment Agreement”), then any Restricted Units that have not
vested as of the date of termination of Greehey’s employment shall not be
forfeited and shall continue to vest in accordance with the vesting schedule set
forth in Section 3 above. If, however, Greehey’s employment is terminated by
Valero for “cause” (as defined per the Employment Agreement), then those
Restricted Units that have not yet vested on the date of termination of
Greehey’s employment shall be forfeited as of that date and Greehey shall not be
entitled to Dividend Rights or any other payments with respect thereto.


--------------------------------------------------------------------------------



5.

Withholding. Valero is hereby authorized to withhold from any settlement of the
Restricted Units or Dividend Rights the amount of any applicable withholding
taxes with respect to such settlement, and to take any other action necessary to
satisfy all obligations for the payment of the taxes.


6.

Reorganization Event. In the event of any stock dividend, rights distribution,
split-up, recapitalization, share exchange, merger, consolidation, stock
acquisition, spin-off, separation, reorganization, liquidation or other similar
event (any one of which being hereafter referred to as a “Reorganization
Event”), as a result of which (i) shares or other securities of any class or
rights shall be issued in respect of outstanding shares of Common Stock, or
(ii) shares of Common Stock shall be changed into the same or a different number
of shares of the same or another class or classes or other securities, then the
Restricted Units granted under this Agreement shall be affected as follows. Upon
the closing of the Reorganization Event, each unvested Restricted Unit shall be
treated as one share of Common Stock for purposes of determining the number of
unvested Restricted Units owned by Greehey immediately following the
Reorganization Event.


7.

Change of Control. Defined. A “Change of Control” shall be deemed to occur when:


  (a)   the stockholders of Valero approve any agreement or transaction pursuant
to which: (i) Valero will merge or consolidate with any other entity (other than
a wholly owned subsidiary of Valero) and will not be the surviving entity (or in
which Valero survives only as the subsidiary of another entity); (ii) Valero
will sell all or substantially all of its assets to any other person or entity
(other than a wholly owned subsidiary of Valero); or (iii) Valero will be
liquidated or dissolved;


  (b)   any “person” or “group” (as these terms are used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934) other than Valero, any subsidiary
of Valero, any employee benefit plan of Valero or its subsidiaries, or any
entity holding shares of Common Stock for or pursuant to the terms of such
employee benefit plans, is or becomes an “Acquiring Person” as defined in the
Rights Agreement dated June 18, 1997 between Valero and Computershare Investor
Services, L.L.C., as successor Rights Agent to Harris Trust and Savings Bank, as
amended (or any successor Rights Agreement), or, if no Rights Agreement is then
in effect, such person or group acquires or holds such number of shares as,
under the terms and conditions of the most recent such Rights Agreement to be in
force and effect, would have caused such person or group to be an “Acquiring
Person” thereunder;


  (c)   any “person” or “group” shall commence a tender offer or exchange offer
for 15% or more of the shares of Common Stock then outstanding, or for any
number or amount of shares of Common Stock which, if the tender or exchange
offer were to be fully subscribed and all shares of Common Stock for which the
tender or exchange offer is made were to be purchased or exchanged pursuant to
the offer, would result in the acquiring person or group directly or indirectly
beneficially owning 50% or more of the shares of Common Stock then outstanding;


--------------------------------------------------------------------------------



  (d)   individuals who, as of any date, constitute Valero’s Board of Directors
(the “Incumbent Board”) thereafter cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director whose election, or nomination for election by Valero’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person or group other than the Board of Directors;


  (e)   the occurrence of the Distribution Date (as defined in the Rights
Agreement dated June 18, 1997 between Valero and Computershare Investor
Services, L.L.C., as successor Rights Agent to Harris Trust and Savings Bank, as
amended); or


  (f)   any other event determined by Valero’s Board of Directors or the
Compensation Committee thereof to constitute a “Change of Control” hereunder.


8.

Actions of Compensation Committee. The Compensation Committee, as constituted
before a Change of Control, is hereby authorized, and has sole discretion to
take any one or more of the following actions, whether in connection with a
Change of Control or otherwise:


  (a)   provide for the acceleration of any vesting periods relating to the
Restricted Units to a date or dates determined by the Compensation Committee;


  (b)   adjust any unvested Restricted Units as the Compensation Committee deems
appropriate to reflect a Change of Control; or


  (c)   cause any unvested Restricted Units to be assumed, or new rights
substituted therefor, by the acquiring or surviving corporation after a Change
of Control. The Compensation Committee may in its discretion include other
provisions and limitations in any amended Restricted Unit Agreement as it may
deem equitable and in the best interests of Valero.


9.

Rights as Stockholder. Except for the Dividend Rights described above, neither
Greehey nor any person claiming by, through or under Greehey with respect to the
Restricted Units shall have any rights as a stockholder of Valero (including,
without limitation, voting rights).


10.

Assignment.

  (a)   This Agreement and Greehey’s interest in the Restricted Units and
Dividend Rights granted by this Agreement are of a personal nature, and, except
as expressly provided below, Greehey’s rights with respect thereto may not be
sold, mortgaged, pledged, assigned, transferred, conveyed or disposed of in any
manner by Greehey. Any such attempted sale, mortgage, pledge, assignment,
transfer, conveyance or disposition shall be void, and Valero shall not be bound
thereby.


--------------------------------------------------------------------------------



  (b)   Cash payments upon settlement of the Restricted Units and Dividend
Rights may be made only to Greehey, during his lifetime, or to his
beneficiary(ies) after his death. After Greehey’s death, any cash settlements
with respect to Restricted Units or Dividend Rights will be made to Greehey’s
beneficiary(ies) as designated under Greehey’s Valero Energy Corporation
Beneficiary Designation Form, or if there is no such designation, to the
beneficiary(ies) designated in Greehey’s last will and testament.


11.

Successors. This Agreement shall be binding upon any successors of Valero and
upon the beneficiaries, legatees, heirs, administrators, executors and legal
representatives of Greehey.


12.

No Trust Fund. This Agreement shall not create or be construed to create a trust
or separate fund of any kind or any fiduciary relationship between Valero and
Greehey or any other person with respect to the Restricted Units and Dividend
Rights. To the extent that any person acquires a right to receive payments from
Valero under this Agreement, such right shall be no greater than the right of
any unsecured general creditor of Valero.


13.

Governing Law. The validity, construction, and effect of this Agreement shall be
determined in accordance with the laws of the State of Texas.


  VALERO ENERGY CORPORATION
 
 
    By:/s/ Keith D. Booke                                  Keith D. Booke  
       Executive Vice President and          Chief Administrative Officer      
              /s/ William E. Greehey                           WILLIAM E.
GREEHEY  